UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-6919


MICHAEL C. WEASE,

                Petitioner - Appellant,

          v.

COMMONWEALTH DIRECTOR OF DOC,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:13-cv-00166-RBS-DEM)


Submitted:   September 24, 2013          Decided:   September 27, 2013


Before NIEMEYER and      THACKER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Charles Wease, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael C. Wease seeks to appeal the district court’s

order     treating        his   28   U.S.C.         §     2254    (2006)       petition       as

successive and unauthorized and dismissing it on that basis, and

he has filed an application to proceed in forma pauperis.                                    The

district    court’s        order     is    not      appealable         unless     a    circuit

justice    or    judge     issues    a    certificate        of    appealability.             28

U.S.C. § 2253(c)(1)(A) (2006); Reid v. Angelone, 369 F.3d 363,

369 (4th Cir. 2004).               A certificate of appealability will not

issue     absent     “a     substantial        showing       of        the    denial    of     a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating           that    reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El       v.   Cockrell,         537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Wease has not made the requisite showing.                               Accordingly, we

deny Wease’s application to proceed in forma pauperis, deny a

                                               2
certificate   of    appealability     and   dismiss       the   appeal.      We

dispense   with     oral   argument   because      the    facts   and     legal

contentions   are   adequately   presented    in    the    materials      before

this court and argument would not aid the decisional process.



                                                                   DISMISSED




                                      3